Citation Nr: 0908867	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-20 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to 
January 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that granted entitlement to service 
connection for PTSD and assigned a 50 percent disability 
rating effective March 10, 2006.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity; 
including flattened affect; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
disturbance of motivation and mood; and difficulty in 
establishing effective work and social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating in excess of 50 percent for the service-connected PTSD 
are not met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  The notice must be 
provided before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board does note that a letter issued in May 
2008 advised the Veteran of how VA determines a disability 
rating, the diagnostic criteria that are applicable to rating 
PTSD, the types of factors that are used to determine a 
disability rating, and the types of evidence that the Veteran 
should submit or inform VA about that may affect the 
assignment of a disability rating.  Furthermore, letters from 
April 2006 and October 2007 notified the Veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The April 2006 letter was provided in 
connection with the original service connection claim, while 
the October 2007 letter was specific to the increased rating 
claim.  The October 2007 letter also advised the Veteran as 
to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
While the October 2007 and May 2008 letters were not provided 
before the initial adjudication of the Veteran's PTSD claim 
in September 2006, the Veteran's increased rating claim was 
subsequently readjudicated by the RO in an August 2008 
supplemental statement of the case.  Thus, the Board finds 
any error with respect to the timeliness of these notices to 
be harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder, he was afforded a VA examination in June 2006, 
and he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.

II.  Analysis

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  8 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.   C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
'staging' of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been assigned a 50 percent disability 
rating under Diagnostic Code 9411.  The criteria of 
Diagnostic Code 9411 for each level of disability from 50 
percent to 100 percent are as follows:

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is a 
scale reflecting the 'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV), p. 32).  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV for 
rating purposes).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 50 percent under 38 C.F.R. § 4.130, 
DC 9411 at any time.  In essence, the medical evidence, 
consisting of VA outpatient treatment reports dated from 
February 2005 to March 2007, a June 2006 VA examination 
report, and a private psychiatric evaluation from December 
2006, demonstrates findings consistent with occupational and 
social impairment with reduced reliability and productivity; 
including flattened affect; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
disturbance of motivation and mood; and difficulty in 
establishing effective work and social relationships.  The 
Veteran's disability has not been shown to be manifested by 
symptoms more closely approximating the higher criteria, such 
as suicidal ideation; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.
 
According to the June 2006 VA examination report, the 
claimant was a World War II veteran who experienced 
nightmares and recurrent thoughts about the war and who tried 
to avoid thoughts, conversations, movies, and situations that 
reminded him of the war.  He averaged four hours of sleep per 
night.  He reported hypervigilance in that he would jump at 
loud noises.  He would get angry over trivial matters and 
problems.  The Veteran felt anxious at times, but there was 
no definitive history of panic attacks.  His affect appeared 
slightly depressed.  He reported difficulty concentrating at 
times.  

The Veteran reporting having become more distant from people 
since the war.  He married his wife when he was 22 years old 
and remained married to her until her death in 1995.  He had 
no siblings or living parents.  He reported getting along 
well with his two living children.  He had resided at a 
Veteran Center for the past four months, where he played 
dominos, bingo, and cards and read the newspaper and watched 
television.  He was able to maintain social relationships 
with family and a few of the residents.  

The Veteran reported bathing and shaving two or three times a 
week, and grooming and dress appeared to be average.  He 
resided at the Veteran Center because of difficulty carrying 
on his daily life.  It was noted that the Veteran was not 
able to work.

There was no history or evidence of hallucinations, 
delusions, abnormal behaviors, impulsive behaviors, or 
current suicidal or homicidal thoughts.  The Veteran's speech 
was spontaneous, coherent, and relevant, and there was no 
blocking or slowing.  It was not circumstantial and was 
adequately organized.  He abstracted proverbs fairly well.  
However, he was only able to follow simple instructions, and 
he had difficulty doing serial sevens.  The Veteran was 
oriented to person, place, and time.  Although he 
misidentified the year as 1997 rather than 2006, he correctly 
identified the date and the day of the week.

The Veteran had poor long-term and short-term memory.  He had 
difficulty reporting dates of his history, such as his 
military service, his wedding date, and the dates of his 
surgeries.  He was unable to name any of three objects after 
three minutes.  The Veteran's poor memory, both past and 
present, seemed to impair his thought processes and ability 
to communicate.  

The examiner opined that anxiety and depression were part of 
the PTSD rather than distinct illnesses.  The examiner also 
diagnosed mild dementia, which was related to the Veteran's 
age and organic changes in his brain and was not related to 
PTSD, anxiety or depression.  He assigned a GAF score of 30 
to 40 for the present and the past year.  The examiner 
concluded that the Veteran's psychiatric symptoms caused 
occupational and social impairment with reduced reliability 
and productivity.  His symptoms included difficulty 
understanding complex commands, impairment in short-term and 
long-term memory, and impaired abstract thinking.  He also 
had some difficulty abstracting proverbs, disturbances of 
motivation and mood, and difficulty establishing and 
maintaining effective work and social relationships.  The 
examiner did not feel the Veteran was in imminent danger of 
harming himself or others.  

A December 2006 private psychiatric evaluation noted that the 
Veteran was on time for his appointment and was neatly 
dressed and groomed.  He was pleasantly cooperative and 
maintained good eye contact.  His mood was euthymic and his 
affect was congruent.  It was noted that the Veteran's 
anxiety had increased, he was repeating himself frequently, 
he was sometimes difficult to get along with, and he 
sometimes withdrew and became noncompliant with his 
medication.  Sensorium was impaired.  The Veteran was unable 
to identify the year and could only recall one of three words 
after five minutes.  He was unable to spell a five-letter 
word forwards and backwards.  His clock drawing was intact.  
Intelligence was average but was only somewhat coherent due 
to circumlocutory speech and thinking.  There were no 
perceptual distortions and no suicidal or homicidal thoughts.  
Insight and judgment appeared to be fair.  The doctor 
diagnosed PTSD, delayed type, chronic; major depression, 
recurrent, severe; generalized anxiety disorder; and minimal 
cognitive impairment.  He assigned a GAF score of 40.  It was 
noted that the Veteran's chronic PTSD interfered with his 
ability to function socially and occupationally.  

The Board has also reviewed the VA medical records in the 
Veteran's claims folder.  Relevant records began in August 
2006 and ended in May 2008.  In general the Veteran's 
appearance was noted to be within normal limits.  Speech was 
normal in rate, rhythm, and tone.  Eye contact and mood were 
good.  Affect was non-restricted, nonlabile, and appropriate.  
He had no suicidal or homicidal ideation.  No audio or visual 
hallucinations, delusions, flight of ideas, or looseness of 
association were noted.  His thought processes were logical 
and goal-directed.  Memory was grossly intact, although an 
August 2006 record noted his recent memory as poor and remote 
memory as fair.  Kinetics were normal, and insight and 
judgment were good.  

The following GAF scores were noted in the VA treatment 
records: 50 in January 2007, 55 in August 2007 and January 
2008, and 60 in May 2008.  Symptoms of PTSD and depression 
were generally reported to be well-controlled by his 
medications, although the August 2006 record notes that the 
Veteran still got depressed from time to time and the May 
2008 record reported that the Veteran was having increased 
anxiety and some nightmares at night.

It was noted that the Veteran enjoyed living at the Veteran 
Center and that he got along well with the people who were 
there.  Social interaction was reported to be good, and no 
behavioral issues, such as violent behavior, were noted by 
his caregivers.  These records do reflect that the Veteran 
generally felt sad when talking about his relationship with 
his son and daughter.

The Veteran generally reported having memory problems, but 
memory was largely noted to seem good.  It was noted that he 
was unable to identify the year or the current President in 
January 2007.  In August 2007, it was noted that he was 
having some memory problems likely due to his poor 
concentration.

As noted above, the Board finds that this evidence supports 
no more than a 50 percent rating under Diagnostic Code 9411, 
which contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  The Board notes that while the Veteran moved 
into a Veteran Center because of difficulty carrying on his 
daily life, there is no suggestion in the evidence of record 
that his difficulty was due to his PTSD.  Nor does the June 
2006 VA examination report, which states that the Veteran is 
not able to work, indicate that there is a connection between 
the Veteran's PTSD and his inability to work.  

The Board further notes that the Veteran reported memory 
problems and that the Veteran's caregivers, at times, noted 
his memory to be poor.  The VA examination report attributes 
these symptoms to mild dementia, which is not service 
connected, rather than to his service-connected PTSD, while 
the August 2007 VA medical record states that these memory 
problems are due to poor concentration.  Regardless of 
whether the Veteran's memory problems are directly or 
indirectly attributable to his PTSD, the Board notes that the 
50 percent rating criteria contemplate impairment of short- 
and long-term memory and cite retention of only highly 
learned material and forgetting to complete tasks as examples 
of the severity of the memory problems covered under this 
rating.  Memory problems are not specifically addressed in 
the 70 percent criteria, while the 100 percent rating 
accounts for memory loss for names of close relatives, own 
occupation, or own name.  The Veteran's memory loss is 
somewhere in between what is described in the 50 percent and 
100 percent rating criteria, and may most appropriately fit 
into the 70 percent rating criteria.  However, when viewed as 
a whole, the Veteran's PTSD symptoms do not more closely 
satisfy the 70 percent rating criteria.

There is no evidence of suicidal ideation; obsessional 
rituals which interfere with routine activities; and speech 
that is intermittently illogical, obscure, or irrelevant.  
While the Veteran does experience depression and anxiety, 
neither is near-continuous or affects the Veteran's ability 
to function independently, appropriately, and effectively.  
The Veteran's periods of being difficult to get along with do 
not appear to rise to the level of impaired impulse control 
with unprovoked irritability with periods of violence, and 
impaired impulse control is specifically not found on several 
occasions.  Nor are spatial disorientation, neglect of 
personal appearance and hygiene, or difficulty in adapting to 
stressful circumstances indicated by the evidence of record.  
Even though the Veteran has stated that he is more withdrawn 
from people, and the evidence indicates that he is sometimes 
difficult to get along with, he has not shown an inability to 
establish and maintain effective relationships.  He is noted 
to have friends at the Veteran Center and to keep in touch 
with family.

The Board notes that the Veteran has been assigned GAF scores 
ranging from 60, which reflects moderate symptoms, to 30, 
which signifies behavior which is considerably influenced by 
delusions or hallucinations or impairment in communication or 
judgment or inability to function in almost all areas.  The 
Board notes that the clinical findings accompanying these GAF 
scores, those that actually describe the Veteran's mental 
status and his reported symptoms, do not demonstrate an 
inability to function in almost all areas.  Symptoms such as 
delusions and hallucinations are not noted, nor are serious 
impairment in communication or judgment.  Therefore, an 
increased rating will not be assigned based solely on a GAF 
score that does not correlate to the accompanying disability 
description.  

Additionally, the Board finds that there is no showing that 
the Veteran's service-connected PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that this disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

 
ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


